Appellant was charged with violating the local option law.
There are several interesting questions raised in the motion for new trial and bills of exception, but the record is in such condition that the statement of facts and bills of exception can not be considered. All these papers were filed after adjournment of court without an order having been entered for that purpose; at least the record is before us without an order authorizing the filing of statement of facts and bills of exception after adjournment of court. In this attitude of the record these papers can not be considered, and the questions suggested in motion for new trial and bills of exception can not be revised.
The judgment, therefore, will be affirmed.
Affirmed. *Page 527 
                          ON REHEARING.                        October 13, 1915.